815 N.E.2d 116 (2004)
In the Matter of Robert E. LEHMAN
No. 49S00-0407-DI-335.
Supreme Court of Indiana.
September 17, 2004.

ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent and the Commission agree that the respondent, during a personal injury trial where he represented the plaintiffs, (1) showed written jury witness questions to his witness over the objection of opposing counsel and before the judge ruled on the appropriateness of the questions, resulting in a mistrial; and (2) removed a book from opposing counsel's table despite opposing counsel's objections. The book contained opposing counsel's handwritten notes concerning opposing counsel's cross-examination of the respondent's witness.
In mitigation, the parties agree (1) the respondent did not discuss the jury questions with his witness or coach the witness with regard to the questions; (2) there was no specific case law or rule at that time which prohibited showing juror questions to a witness before the witness testified in response to such questions; and (3) that the respondent did not know the book he removed contained opposing counsel's handwritten notes and that he did not look at the notes.
Violations: The respondent violated Ind.Professional Conduct Rule 8.4(d), which prohibits lawyers from engaging in conduct that is prejudicial to the administration of justice.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Clerk is directed to provide notice of this order to all parties as directed by Admis.Disc.R. 23(3)(d).
SULLIVAN, BOEHM, and RUCKER, JJ., concur.
DICKSON, J., dissents, believing a public reprimand too lenient.
SHEPARD, C.J., not participating.
/s/ Brent E. Dickson
    Acting Chief Justice.